[Cite as State ex rel. Torres v. Corrigan, 2012-Ohio-1203.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 97554




                             STATE OF OHIO, EX REL.,
                                 ERVIN TORRES
                                                              RELATOR

                                                       vs.

                          JUDGE PETER J. CORRIGAN
                                                              RESPONDENT




                                           JUDGMENT:
                                           WRIT DENIED


                                         Writ of Procedendo
                                    Motion Nos. 449420 and 450081
                                          Order No. 453203


        RELEASE DATE: March 19, 2012
FOR RELATOR

Ervin Torres, pro se
Inmate No. 583-525
Mansfield Correctional Institution
P. O. Box 788
Mansfield, OH 44901

ATTORNEYS FOR RESPONDENT

William D. Mason
Cuyahoga County Prosecutor

By: James E. Moss
The Justice Center
1200 Ontario Street, 9th Floor
Cleveland, OH 44113
SEAN C. GALLAGHER, J.:

        {¶1} Relator, Ervin Torres, requests that this court issue a writ of procedendo

compelling respondent judge to issue a ruling on the motion to clarify sentence filed by

relator in State v. Torres, Cuyahoga C.P. No. CR-526656, on August 4, 2011.

        {¶2} Respondent judge has filed a motion for summary judgment attached to

which is a copy of the journal entry received for filing by the clerk on November 29,

2011 granting in part and denying in part the motion to clarify sentence.    Relator has not

opposed the motion.      Respondent argues that this action in procedendo is, therefore,

moot.    We agree.

        {¶3} Additionally, Torres’s complaint is defective. Torres has not complied with

Loc.App.R. 45(B)(1)(a) which provides that a complaint in an original action “must be

supported by an affidavit from the plaintiff or relator specifying the details of the claim.”

In the operative portion of Torres’s affidavit, he merely avers “that the foregoing

statements are true and correct, under penalty of perjury.”     A “conclusory statement is

not sufficient to comply with Loc.App.R. 45(B)(1)(a) and is a ground for denying relief

in this action.” (Citation omitted.)   State ex rel. Koller v. Sutula, 8th Dist. No. 97173,

2012-Ohio-369, at ¶ 5.

        {¶4} Torres has also failed to comply with R.C. 2969.25(A) “which requires an

affidavit that describes each civil action or appeal filed by the relator within the previous

five years in any state or federal court.”       State v. Brooks, 8th Dist. No. 97198,
2011-Ohio-6483, at ¶ 4 (action in mandamus).     Failure to comply with R.C. 2969.25(A)

is also a basis for denying relief.   Id.

       {¶5} Accordingly, respondent’s motion for summary judgment is granted.

Relator to pay costs.     The clerk is directed to serve upon the parties notice of this

judgment and its date of entry upon the journal. Civ.R. 58(B).

       Writ denied.




SEAN C. GALLAGHER, JUDGE

PATRICIA A. BLACKMON, A.J. and
MELODY J. STEWART, CONCUR